No. 04-00-00876-CV

Juan Antonio SARLI,
Appellant

v.

Juan GARZA, In His Official Capacity and The County of Webb, A Body Politic,

Appellees

From the 341st Judicial District Court, Webb County, Texas

Trial Court No. 97-CVT-001336-D3

Honorable Solomon Casseb, Jr., Judge Presiding

 
PER CURIAM
 
Sitting:	Tom Rickhoff, Justice
		Alma L. López, Justice
		Catherine Stone, Justice

Delivered and Filed:	April 11, 2001
DISMISSED FOR WANT OF PROSECUTION
	Appellant's brief, which was due on February 12, 2001, has not been filed.  On March 12, 2001,
this court ordered appellant to show cause in writing by March 27, 2001 why this appeal should not be
dismissed for want of prosecution.  Appellant did not respond.  Therefore, this appeal is dismissed for want
of prosecution.  See Tex. R. App. P. 38.8(a)(1), 42.3(b).
							PER CURIAM
DO NOT PUBLISH